Title: To Thomas Jefferson from George Jefferson, 31 October 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Richmond 31st. Ocb. 1805
                  
                  The boxes alluded to in your favor of the 25th, were re-shipped to Baltimore on the 21st.
                  Yr. Very humble Servt.
                  
                     Geo. Jefferson
                     
                  
               